NO. 12-09-00296-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

BENJAMIN VASQUEZ,                                          '       APPEAL FROM THE 241ST
APPELLANT

V.                                                         '       JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   '       SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         Prior to commencement of oral argument, counsel for Appellant and counsel for the State
filed two agreed motions. One motion requested the withdrawal of Appellant’s notice of appeal,
and the other requested that the trial court’s judgment be reversed without regard to the merits and
the case remanded to the trial court.            At oral argument, the court announced that Appellant’s
motion to withdraw his notice of appeal was granted and that the remaining motion was moot.
         Because Appellant’s motion to withdraw his notice of appeal has been granted, the appeal
is dismissed. All pending motions are overruled as moot.
Opinion delivered February 18, 2011.
Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.




                                              (DO NOT PUBLISH)